Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

           


Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 6/30/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-2, 6-7, 9, 11-12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. (U.S. PG-Publication # 2021/0385834), in view of Zhang et al. (U.S. PG-Publication # 2022/0368461).


          Consider claims 1, 11 and 20, Morozov et al. clearly disclose a method performed by a first device operating in a wireless communication system, the method comprising: 
          receiving, from a network, a configuration of a pool of resources (par. 20 (the access node 108 may provide the UE 104 with configuration 
information with respect to the preconfigured resource pools for UL transmission)); 
          autonomously selecting a set of resources on the pool of resources for N number of transmissions of a Transport Block (TB) stored in a process (par. 20 (A configuration of a resource pool may assume one or several modulation and coding scheme (MCS) or transport block size (TBS) values used for UL transmission in the resource pool and one or a number of repetitions of the UL transmission. The 
configuration of the preconfigured resource pools may allow UEs, for example, UE 104, to autonomously select and share resources for UL transmissions)); 
          performing, to a second device, transmission of the TB up to the N number of transmissions (par. 20 (A configuration of a resource pool may assume one or several … transport block size (TBS) values used for UL transmission in the resource pool and one or a number of repetitions of the UL transmission)); 
          However, Morozov et al. do not specifically disclose a request for a retransmission grant.
          In the same field of endeavor, Zhang et al. clearly show:                   
          transmitting, to the network, a request for a retransmission grant for the process based on i) the N number of transmission being completed and ii) retransmission of the TB being required, wherein the request includes a Hybrid Automatic Repeat request (HARQ) process identifier (ID) associated to the process (par. 222 (transmit indication information indicating a failure of the sidelink transmission or that the network device is needed to schedule retransmission on the physical uplink control channel associated with the configuration grant resource), par. 182 (after transmitting NACK on the PUCCH with which the configured grant resource is associated, the terminal equipment monitors the PDCCH scheduled by the network device for retransmission of identical HARQ 
process within a time window before the next configured grant resource available for identical HARQ process ID); EN: If it fails to transmit the entire TB, it will request retransmission);
          receiving, from the network, the retransmission grant indicating the HARQ process ID (par. 182 (after transmitting NACK on the PUCCH with which the configured grant resource is associated, the terminal equipment monitors the PDCCH scheduled by the network device for retransmission of identical HARQ process within a time 
window before the next configured grant resource available for identical HARQ process ID)); and 
          performing, to the second device, the retransmission of the TB based on the retransmission grant (par. 20 (transmitting sidelink retransmission by using a first dynamic grant resource scheduled by the first downlink control information)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show a request for a retransmission grant, as taught by Zhang, so that efficiency of communication between devices can be increased.



          Consider claim 2, and as applied to claim 1 above,
                          claim 12, and as applied to claim 11 above, 
Morozov et al. clearly disclose a method, wherein the selected set of resources is indicated to the network (par. 20 (The configuration of the preconfigured resource pools may allow UEs, for example, 
UE 104, to autonomously select and share resources for UL transmissions); par. 32 (The access node 108 receiving UL signal in a resource pool may know all the parameters of that resource pool including the set of available resource pattern)).



          Consider claim 6, and as applied to claim 1 above, 
                          claim 16, and as applied to claim 11 above,
Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose the request for the retransmission grant corresponds to a HARQ Negative Acknowledgement (NACK)  
          In the same field of endeavor, Zhang et al. clearly show:                   
          wherein the request for the retransmission grant corresponds to a HARQ Negative Acknowledgement (NACK) (par. 72 (The terminal equipment may obtain feedback information (ACK/NACK) of the PSSCH by receiving a PSFCH, and transmit the ACK/NACK of the sidelink to the network device via the PUCCH. An occasion for transmitting the PUCCH may be configured via RRC in each period of the configured grant, and according to the ACK/NACK carried by the PUCCH, the network device may use the dynamic grant (via the PDCCH) to schedule retransmission resources)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show the request for the retransmission grant corresponds to a HARQ Negative Acknowledgement (NACK), as taught by Zhang, so that efficiency of communication between devices can be increased.



          Consider claim 7, and as applied to claim 1 above,
                         claim 17, and as applied to claim 11 above, 
Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose any retransmission grant which has been reserved by the first device is cleared based on receiving the retransmission grant.
          In the same field of endeavor, Zhang et al. clearly show:                   
          wherein any retransmission grant which has been reserved by the first device is cleared based on receiving the retransmission grant (par. 20 (transmitting sidelink retransmission by using a first dynamic grant resource scheduled by the first downlink control information).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show any retransmission grant which has been reserved by the first device is cleared based on receiving the retransmission grant, as taught by Zhang, so that efficiency of communication between devices can be increased.



          Consider claim 9, and as applied to claim 1 above,
                          claim 19, and as applied to claim 11 above, 
Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose the second device is a second wireless device.
          In the same field of endeavor, Zhang et al. clearly show:                   
          wherein the first device is a first wireless device, and wherein the second device is a second wireless device (fig. 1, par. 66 (in FIG. 1, the communication system 100 may include a network device 101 and terminal equipments 102, 103)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show the second device is a second wireless device, as taught by Zhang, so that efficiency of communication between devices can be increased.






         Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. (U.S. PG-Publication # 2021/0385834), in view of Zhang et al. (U.S. PG-Publication # 2022/0368461), and in view of Huang et al. (U.S. Patent # 11457410).


          Consider claim 3, and as applied to claim 1 above, 
                         claim 13, and as applied to claim 11 above,
Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose the transmission of the TB being not positively acknowledged from the second device.
          In the same field of endeavor, Zhang et al. clearly show:                   
          wherein the retransmission of the TB is required based on i) the transmission of the TB being not positively acknowledged from the second device (par. 222 (transmit indication information indicating a failure of the sidelink transmission or that the network device is needed to schedule retransmission on the physical uplink control channel associated with the configuration grant resource), and/or ii) a Packet Delay Budget (PDB) of the TB still remains.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show the transmission of the TB being not positively acknowledged from the second device, as taught by Zhang, so that efficiency of communication between devices can be increased.
          However, Morozov and Zhang do not specifically disclose a Packet Delay Budget (PDB) of the TB still remains.
          In the same field of endeavor, Huang et al. clearly show:                   
          ii) a Packet Delay Budget (PDB) of the TB still remains (col.  19, lines 23-25 (The resource selection window starts T1≥0 after a resource (re-)selection trigger and is bounded by at least a remaining packet delay budget)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, show the transmission of the TB being not positively acknowledged from the second device, as taught by Zhang, and show a Packet Delay Budget (PDB) of the TB still remains , as taught by Huang, so that efficiency of communication between devices can be increased.





         Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. (U.S. PG-Publication # 2021/0385834), in view of Zhang et al. (U.S. PG-Publication # 2022/0368461), and in view of Seidel et al. (U.S. PG-Publication # 2021/0167897).


          Consider claim 4, and as applied to claim 1 above,
                          claim 14, and as applied to claim 11 above,
 Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose request for the retransmission grant is transmitted via a Physical Uplink Control Channel (PUCCH).
          In the same field of endeavor, Seidel et al. clearly show:                   
          wherein the request for the retransmission grant is transmitted via a Physical Uplink Control Channel (PUCCH) or Uplink Control Information (UCI) and/or a Media Access Control (MAC) Control Element (CE) (par. 130 (different uplink control channels to request downlink retransmission 
e.g. a retransmission requested via a NACK part of the Uplink Control Information, UCI, send via a PUCCH control channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show request for the retransmission grant is transmitted via a Physical Uplink Control Channel (PUCCH), as taught by Zhang, so that efficiency of communication between devices can be increased.



          Consider claim 10, and as applied to claim 1 above, Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose the first device is in communication with at least one of a mobile device.
          In the same field of endeavor, Zhang et al. clearly show:                   
          wherein the first device is in communication with at least one of a mobile device (fig. 1, par. 66 (in FIG. 1, the communication system 100 may include a network device 101 and terminal equipments 102, 103)), a network, and/or autonomous vehicles other than the first device.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show the first device is in communication with at least one of a mobile device, as taught by Zhang, so that efficiency of communication between devices can be increased.
          However, Morozov and Zhang do not specifically disclose the first device is in communication with an autonomous vehicles other than the first device.
          In the same field of endeavor, Seidel et al. clearly show:                   
          the first device is in communication with an autonomous vehicles other than the first device (fig.2, par. 10 (The UEs directly communicating with each other include a first vehicle 202 and a second vehicle 204 both in the coverage area 200 of the base station gNB)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, show the first device is in communication with at least one of a mobile device, as taught by Zhang, and show the first device is in communication with an autonomous vehicles other than the first device, as taught by Seidel, so that efficiency of communication between devices can be increased.





         Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. (U.S. PG-Publication # 2021/0385834), in view of Zhang et al. (U.S. PG-Publication # 2022/0368461), and Seidel et al. (U.S. PG-Publication # 2021/0167897), and in view of Chae et al. (U.S. PG-Publication # 2022/0030555).
 

          Consider claim 5, and as applied to claim 4 above, 
                         claim 15, and as applied to claim 14 above,
Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose the PUCCH or the UCI and/or the MAC CE is configured per device and/or per pool of resources.
          In the same field of endeavor, Chae et al. clearly show
          wherein the PUCCH or the UCI and/or the MAC CE is configured per device and/or per pool of resources (par. 254 (a wireless device may receive sidelink subcarrier spacing (SCS) and/or sidelink resource 
pool configuration and/or slot format configuration 
from a base station as a physical layer (e.g. DCI) or a higher layer signal (e.g. MAC CE or SIB or RRC))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show the PUCCH or the UCI and/or the MAC CE is configured per device and/or per pool of resources , as taught by Chae, so that efficiency of communication between devices can be increased.





         Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. (U.S. PG-Publication # 2021/0385834), in view of Zhang et al. (U.S. PG-Publication # 2022/0368461), and in view of Yang et al. (U.S. PG-Publication # 2021/0400632).
 

          Consider claim 8, and as applied to claim 1 above,
                         claim 18, and as applied to claim 11 above, 
Morozov et al. clearly disclose the method as described.
          However, Morozov et al. do not specifically disclose the second device is a base station. 
          In the same field of endeavor, Yang et al. clearly show:                   
          wherein the first device is a first wireless device, and    
wherein the second device is a base station (fig. 1A (104A to 102B and 102A), par. 49 (A network-side wireless communication node and a terminal-side communication device are represented by a base station (BS) 102 and a user equipment (UE) 104)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method performed by a first device, as taught by Morozov, and show the second device is a base station, as taught by Yang, so that efficiency of communication between devices can be increased.






                                       
Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 9, 2022